 UNITED STATES BANKRUPTCY COURT                                 Case No. 19-12819 (CGM)
 SOUTHERN DISTRICT OF NEW YORK                                  Chapter 7
 --------------------------------------------------------x
 In re:                                                         AFFIRMATION IN
                                                                SUPPORT OF NICHOLAS J.
         NICHOLAS J. SANDS                                      SANDS MOTION FOR A
                                                                PARTIAL LIFT OF THE
             Debtor,                                            BANKRUPTCY STAY
 --------------------------------------------------------x


        I, David R. Smith, an attorney duly admitted to practice law in the State of New York,

affirms the following under penalty of perjury:

        1.       I am associated with The David R. Smith Law Group PLLC, potential counsel for

Defendant Nicholas J. Sands (“Debtor”) in the matter of Bank of America v. Nicholas J. Sands, et.

al. bearing index number 810068/2010, pending in New York County Supreme Court (the

“Action”).

        2.       I make this affirmation in support of Debtor’s instant motion for a partial lift of the

automatic bankruptcy stay so that he may litigate the Action on the grounds that Bank of America

("BOA") failed to send proper notice pursuant to Real Property Actions and Proceedings Law

section 1304 ("RPAPL 1304" or “90 Day Notice”) as well as a BOA’s failure to timely litigate the

Action which would mandate a tolling of interest on the alleged amounts owed.

        3.       First, with respect to RPAPL 1304, after relevant motions were filed by the parties

in the Action, Justice Hagler ordered that a framed issue hearing take place regarding BOA’s

compliance with RPAPL 1304. This hearing took place on June 11, 2018 before JHO Feinberg

(the “Hearing”).

        4.       RPAPL § 1304 requires that a specific form be sent to a borrower at least ninety

(90) days prior to the commencement of any foreclosure action. Such notice must be sent by

registered or certified mail and also by first-class mail to the last known address of the borrower,
and if different, to the residence that is the subject of the mortgage. See RPAPL § 1304(2). It is

well-established in the courts of the State of New York, that proper service of the RPAPL § 1304

notice on the borrower is a condition precedent to the commencement of a foreclosure action. See

Wells Fargo Bank, N.A. v. Trupia, 150 A.D.3d 1049, 1050 (2d Dep’t 2017); Citimortgage, Inc. v.

Pappas, 147 A.D.3d 900, 901 (2d Dep’t 2017); Aurora Loan Services, LLC v Weisblum, 85 A.D.3d

95, 106 (2d Dept. 2011). A plaintiff's failure to show strict compliance requires dismissal of the

action. See Pappas, 147 A.D.3d at 901-02; Weisblum, 85 A.D.3d at 103; HSBC Bank USA, NA v

Bradfield, 2013 N.Y. Slip. Op. 50024 (U) (Sup Ct. N.Y. Co. 2013). In other words, where a

plaintiff cannot show absolute compliance with the statutory requirements of RPAPL § 1304, the

relevant foreclosure action must be deemed to have been improperly commenced and cannot be

permitted to continue

       5.      At the Hearing, BOA produced a witness who testified that the 90-Day Notice was

sent to “30 East 76th Street, New York, New York”. However, it is indisputable that the residence

that is the subject of the mortgage, as well as Mr. Sands’ mailing address, is “30 East 76th Street,

Unit 7-B, New York, New York.” Indeed, “30 East 76th Street, New York, New York” is a

large, mixed-use building with two (2) separate entrances consisting of sixteen (16) floors and

twenty-five (25) residential and commercial units.

       6.      This is in direct violation of RPAPL § 1304(2) which states “[t]he notices required

by this section shall be sent by such lender, assignee (including purchasing investor) or mortgage

loan servicer to the borrower, by registered or certified mail and also by first-class mail to the last

known address of the borrower, and to the residence that is the subject of the mortgage.”

(Emphasis added).
       7.      Despite these facts, JHO Feinberg issued a report finding that BOA had complied

with aforementioned statute, stating that the issue with address was “of no moment.” The

honorable Arlene P. Bluth confirmed JHO Feinberg’s report and granted BOA summary judgment

in the Action by order dated June 12, 2019. This order is being appealed by Mr. Sands.

       8.      Recently, on December 12, 2019, the Appellate Division, First Department, issued

a decision in the matter of Wells Fargo Bank, N.A. v. Biedermann, 178 A.D.3d 505 (1st Dep’t

2019), that under the exact same set of circumstances as the Action, the “court erred in confirming

the Referee's report, which found that the notices required by RPAPL 1304 were correctly mailed.

RPAPL 1304 requires that notice be sent by the lender, assignee or mortgage loan servicer to the

borrower at the address of the mortgaged property and any other address of record at least 90 days

before commencement of a mortgage foreclosure action. Here, although the mortgaged property

was a particular unit in a 275-unit condominium building, the notice mailing did not include

that unit number. It was addressed only to the building. Under these circumstances, the mailing

did not comply with the requirements of RPAPL 1304. The complaint against defendants should

be dismissed without prejudice.” (Emphasis added).

       9.      As such, the Biedermann court, through a change of law, has rendered the

aforementioned order granting BOA summary judgment to be incorrect and reversable error.

Because of this, a motion to renew this order is highly likely to succeed on the merits, necessitating

dismissal of the Action and potentially rendering the mortgage held by BOA to be barred by the

statute of limitations, making it unenforceable.

       10.     Second, with respect to a tolling of interest, BOA neglected to timely prosecute the

Action. Specifically, after commencing the Action on October 18, 2010, BOA failed to submit a
request for judicial intervention, and thereby triggering the mandatory foreclosure settlement

conferences pursuant CPLR §3408, until August 27, 2013¸ a delay of nearly three (3) years.

       11.     In mortgage foreclosure actions, “tolling or cancellation of interest, when tailored

to the circumstances, [is] an appropriate and authorized remedy.” See Washington Mut. Bank v.

Corena, 2014 N.Y. Slip Op. 33140(U) (Sup. Ct., Queens Co., 2013) (Taylor, J.) (citing Wells

Fargo Bank, N.A. v Meyers, 108 A.D.3d 9, 20 (2d Dep’t 2013)). “While plaintiff would ordinarily

be entitled to an award of interest on the principal due under the mortgage note through the date

of the Referee's computation of the amount owing to satisfy the mortgage lien, it would, under the

unusual circumstances presented in this foreclosure action, be unconscionable to hold defendants

responsible for plaintiff's lengthy delay in obtaining the judgment of foreclosure and sale.” See

Yagamo Acquisitions v Baco Dev. 102 St., 278 A.D.2d 134, 134 (lst Dep’t 2000). “If the mortgagee

is responsible for the delay, it should forfeit the interest and other charges, but if the purchaser is

responsible, then the interest and additional charges should be added . . . .” See South Shore Fed.

Sav. & Loan Ass'n v. Shore Club Holding Corp., 54 A.D.2d 978, 978 (2d Dep’t 1976).

       12.     Moreover, tolling of interest is routinely granted, as in US Bank N.A. v. Gioia, 42

Misc.3d 947, 953 (Sup. Ct. Queens Co. 2013) (McDonald, J.), where the Court found that “it would

not be fair to charge the defendants interest and penalties during the period of the Bank's

unreasonable and unexcused delay.” See id. at 953.

       13.     As previously stated, BOA unjustly delayed in prosecuting the Action for a period

of nearly three (3) years. This delay has caused the accumulation of hundreds of thousands of

dollars in default interest that Mr. Sands should not be liable for. Thus, based on the circumstances

presented in the Action, it highly likely that the New York County Supreme Court will cancel and

toll all interest which accrued on the alleged Note for a period of three (3) years.
Dated: Brooklyn, New York
       July 23, 2020

                            THE DAVID R. SMITH LAW GROUP PLLC


                            ___________________________
                            By: David R. Smith
                            Attorneys for Debtor
                            Nicholas J. Sands
                            458 3rd Avenue, 2nd Floor
                            Brooklyn, New York 11215
                            (347) 986-9154
